At the outset, I would like to extend my sincere congratulations to Mr. Tijjani Muhammad-Bande on his well-deserved election as President of the General Assembly at its seventy-fourth session. I assure him of my delegation’s full support and cooperation during his tenure in office.
Seventy years ago, when the world was under the shadow of the ominous threat of extinction, perceptive men and women from 50 countries, representing all the continents of the world, appended their signatures to the Charter of the United Nations in the clear determination to save the world from the follies of the leaders of the time. Those visionary individuals envisioned a world of peace, justice and equitable relations among nations. They dreamt of a world characterized by freedom, socioeconomic development, respect for human rights and international law.
Today we can all attest to the strides that the United Nations has made in pursuit of those goals. Indeed, the Secretary-General, in his report on the work of the Organization at the current international juncture, aptly captures the progress that the United Nations has made so far when he says, “The Organization, and its ethos of international cooperation, have yielded great and wide-ranging benefits to humankind, lifting millions out of poverty, upholding human rights and helping to forge peace in troubled lands” (A/74/1, para. 1).
Despite those laudable achievements of our beloved Organization, challenges remain on the path towards assuring humankind a bright, prosperous, dignified and secure future. We are seeing signs that hegemonic positions and unipolarity are once again emerging in the international political landscape. Climate change, the problem of refugees and migration, armed conflict and violence, internal displacement, a lack of respect for human rights, terrorism and many other challenges continue to transcend our borders. It is in that context that we hail the relevance of our theme for this general debate, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”.
In the space of one week, we have held four summits seeking to address the most pertinent issues facing the world right now — climate change, universal health coverage, sustainable development and financing for development. The experiences that we shared in the summits and the ideas that we exchanged should propel us to adopt policies and put in place measures in our respective countries that are responsive to the needs of our people.
With regard to the Sustainable Development Goals (SDGs), Lesotho has demonstrated commitment to their implementation by operationalizing the Goals through its recently adopted second national strategic development plan for the period from 2019 to 2023. The plan also emphasizes the importance of pursuing sustainable inclusive growth and creating decent jobs as the most effective route for poverty reduction. In that context, the Government recently launched a job and investment summit aimed at fostering private investment and creating new job opportunities for over 30,000 Basothos, with a particular focus on young people, women, people with disabilities and other vulnerable groups.
It should also be recalled that Lesotho was among the 47 countries that underwent voluntary national reviews during the High-level Political Forum on Sustainable Development. In our review, we recognized that the effective implementation of the 2030 Agenda for Sustainable Development requires the implementation of priority programmes under various SDGs that have a combined impact on every aspect of unemployment and poverty reduction. We also attach importance to an all-inclusive approach and the participation of all citizens in the implementation of the 2030 Agenda.
We also recognize the need for quality education that fully responds to the needs of our country. In that regard, the Government of Lesotho is taking steps to raise the quality of basic education with a view to bestowing the Basotho with a strong foundation for skills development and an enhanced ability to participate more productively in the economic space.
We must nevertheless underscore the fact that the achievement of the SDGs will elude us if the least developed countries do not receive the assistance they need. The commitments made in that connection must be fulfilled. We must take concerted measures over the next 10 years to foster stronger partnerships at the national, regional and, of course, global levels and ensure that no one is left behind as we guide our countries towards the 2030 milestone. Collaboration with development partners, financial institutions and the private sector, among others, is critical.
With regard to climate change, Lesotho is aware of its serious vulnerability to the challenges it faces due to its location, size and topography. As a result, our Government has made a commitment to building resilience to the effects of climate change by reducing greenhouse-gas emissions by 2030 by 10 per cent using internal resources, and by 25 per cent using external resources. At the same time, we call for international assistance in our adaptation efforts in the area of capacity-building and the provision of adequate resources, in line with existing commitments under the United Nations Framework Convention on Climate Change and the Paris Agreement on Climate Change.
We also call on Member States to ratify the Paris Agreement and fulfil their obligations under it. And we urge those who are contemplating withdrawing from the Paris Agreement to refrain from doing so so that at this defining moment we do not spoil the benefits of our collective action. It is time for all countries — developed or developing, rich or poor — to join hands and take bold climate action to save Mother Earth.
Indeed, we would be remiss if we did not commend the Secretary-General for his tireless drive to foster action beyond words. We particularly applaud his inclusion of young people in the global discussions on climate-action initiatives. It is my firm belief that this is a step in the right direction towards enabling them to be the drivers of climate action, since they are the generation that will affected the most in the long run.
In my address to the Assembly at its seventy-third session (see A/73/PV.13), I underscored the fact that peace, security and socioeconomic development will remain elusive if our countries do not implement the necessary legal and institutional reforms. The archaic laws and institutions inherited from our colonial masters, which are far removed from the realities of the twenty-first century, must be done away with now. Our journey towards national reform in Lesotho is nearing fruition. We will be concluding the process of national dialogue on the Lesotho we want next month. Parliament will also soon conclude the process of enacting legislation and creating a national reform authority with the necessary remit to implement reform.
Without the invaluable support of the Southern African Development Community, the Peacebuilding Commission and the European Union, the strides that we have made so far would not have been possible. We are eternally grateful to those partners. We are confident that they will continue to undertake this journey with us, including through the implementation phase. Attaining the goal of establishing transparent, efficient and accountable institutions that are free of corruption and just laws that are responsive to the needs of our people is within sight. We hope to become a beacon of inspiration for others to also undertake legal and institutional reforms with a view to finding lasting solutions to their problems.
Threats to international peace and security persist, while conflicts continue to erupt in different parts of the world, putting the capacity of the international conflict-resolution machinery to a severe test. Lesotho underscores the imperative for prioritizing coordinated, sustained and inclusive conflict-prevention measures. It is in that connection that we reiterate our call for a reform of the Security Council with a view to making it representative, transparent and truly accountable. True reform of the Security Council must be modelled along the lines of the African common position, as enshrined in the Ezulwini Consensus and Sirte Declaration. That is the only way we see the possibility of the historical injustice done to Africa and the suffering it endured being reversed. We therefore pray that negotiations on this very important subject will take place during this session.
As the Security Council remains paralysed in critical situations, the threat of the use of nuclear weapons continues to haunt us. The security situation on the Korean peninsula does not give us comfort. The launching of different types of missiles, in total disregard of Security Council resolutions, puts an unnecessary strain on relations among States and flies in the face of our Charter obligations. I appeal to all Member States to join hands in ensuring a safer planet that is free of weapons of mass destruction and nuclear weapons.
However, a sense of hope is emerging. The ratification of the Treaty on the Prohibition of Nuclear Weapons has gathered momentum, despite some elements of opposition. We are hopeful that significant progress in nuclear disarmament will be made in the near future.
In the midst of those developments, we cannot ignore the plight of migrants, refugees and internally displaced persons as a result of terrorism and ongoing conflict in Africa, the Middle East and other parts of the world. Many undertake dangerous journeys across oceans in search of havens and countless people lose their lives in the process. While we thank the individual European countries that have opened their doors to migrants fleeing to their territory, we also call on the European Union to come up with a comprehensive strategy to resolve the crisis with us. At the same time, we must strengthen our counter-terrorism efforts through collective measures in order to put an end to the terrorist scourge that is indiscriminately causing great damage to property and resulting in a massive loss of innocent lives.
The United Nations was founded by peace-loving nations in the conviction that the nations of the world should be able to cooperate to resolve conflicts peacefully. That abiding conviction of our forebears must be reasserted as we build the United Nations of the future. The United Nations of the twenty-first century should be able to give humankind hope for a world of peace and total eradication of poverty.
It should be the United Nations that stands with the marginalized and oppressed. It should be the United Nations that takes bold steps in addressing the question of Palestine and protecting the viability of a two-State solution, with Palestine and Israel coexisting side by side in peace and within internationally recognized secure borders. Our United Nations should be the Organization that protects the sovereignty of its Member States and prevents interference in the affairs of other States, and it should not be indifferent to the plight of the people of Western Sahara, who have yearned for independence for decades to no avail.
Our United Nations should guarantee and protect the Cuban people’s right to freedom of trade and navigation and oppose unwarranted sanctions, such as those on Zimbabwe, which have resulted in the collective punishment of innocent Zimbabweans. I appeal to all members to rally behind Zimbabwe and call for an end to the sanctions that have for so long mutilated its economy and the livelihood of ordinary Zimbabweans.
As I conclude my statement, I want to underscore that it is not our rhetoric delivered from this rostrum that will change the global socioeconomic, political and security trajectory but rather our willingness to put our words into action that will usher the world out of ongoing misery. We are not at the helm of our countries by chance. Almighty God has allowed us to lead the world at this time for a purpose. Let us therefore all remain faithful, in the true spirit of multilateralism, to the principles underpinning the Organization — principles that envision a truly representative and effective United Nations that can be a torchbearer.
